Citation Nr: 0500504	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  04-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.J.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the widow of a serviceman whose service in 
the National Guard included the period from June 1976 to July 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was timely received in February 2004.  

In September 2004, the appellant testified at a Board hearing 
at the RO.  At the time of the hearing, the appellant also 
submitted additional evidence and waived initial RO review.  

The issue of entitlement to service connection for the cause 
of the serviceman's death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a rating decision in October 2000, the RO denied a 
claim of entitlement to service connection for the 
serviceman's cause of death.

2.  In April 2003, the appellant requested that her claim of 
service connection for the serviceman's cause of death be 
reopened.

3.  Certain evidence received since the October 2000 rating, 
when considered together with all of the evidence, both old 
and new, is so significant that it must be considered to 
fairly decide the merits of the appellant's claim.

4.  At the time of the serviceman's death, service connection 
was not in effect for any disease or disability.

5.  The evidence of record does not show that the serviceman 
was in receipt of or entitled to receive compensation at the 
time of death for a service-connected disability that was 
rated totally disabling for a period of 10 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 2000 rating decision, and the appellant's claim of 
entitlement to service connection for the serviceman's cause 
of death has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004), 38 C.F.R. § 20.302 (2003).  

3.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision and statement of the 
case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in an August 2003 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board also finds that the August 
2003 VCAA letter implicitly notified the appellant that she 
should submit any pertinent evidence in her possession.  In 
this regard, she was repeatedly advised to identify any 
source of evidence and that VA would assist her in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence she herself may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in August 2003, which was prior to the September 2003 
rating decision on appeal.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

With regard to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the Board finds that no further assistance to the 
appellant is required under VCAA.  The records before the 
Board are sufficient to allow for appellate review of this 
particular issue.  With regard to the cause of death issue, 
any VCAA assistance requirements will be satisfied as a 
result of actions directed by the Board in the remand section 
of this decision. 

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
death.

The underlying issue is a claim of entitlement to service 
connection for the cause of the serviceman's death.  38 
U.S.C.A. § 1310.  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  This question will be resolved by the use of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Active military, naval, 
or air service" includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, as well as any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In an October 2000 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the serviceman's death.  The appellant was 
notified of that determination and informed of appellate 
rights and procedures the following month.  The appellant did 
not file a notice of disagreement and the October 2000 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

In April 2003, the appellant requested that her service 
connection claim for the cause of the serviceman's death be 
reopened.  By regulation, for purposes of the appellant's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in the September 2003 rating decision, 
the RO determined that new and material evidence had been 
received and the claim reopened.  However, the RO then 
proceeded to deny the claim on the merits.  Regardless of 
whether the RO reopened the claim, however, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for service connection for the cause of the 
serviceman's death.  

Evidence at the time of the October 2000 rating decision 
included an August 1997 document from the Ohio Department of 
Health, Division of Vital Statistics, a July 1992 Memorandum 
from the State of Ohio's Adjutant General's Department and an 
accompanying July 2, 1992 treatment record from Doctor's 
Hospital, and a July 1994 honorable discharge record from the 
National Guard.  The August 1997 document from the Ohio 
Department of Health, Division of Vital Statistics showed 
that the serviceman died in July 1997 and listed the 
immediate cause of death as atherosclerotic heart disease.  
The July 1992 Memorandum from the State of Ohio's Adjutant 
General's Department indicated that the serviceman failed his 
Phase II Cardiovascular Screening Program for the Army 
National Guard and that his cardiovascular screening on July 
2, 1992 showed possible signs of coronary artery disease.  (A 
similar memorandum dated in February 1994 and received in 
March 1994 is of record, however, it is not clear whether it 
was considered in the October 2000 rating decision.)  

Evidence received since the October 2000 rating decision, 
includes July 1997 private medical records showing that the 
serviceman was treated for heart problems and a record from 
the Ohio Army National Guard which revealed that Annual 
Training was scheduled from June 27, 1992 to July 12, 1992.  
This evidence is new because it was not of record at the time 
of the October 2000 rating decision.  It is material in that 
it shows that medical personnel found the serviceman to have 
a possible heart condition during Annual Training and he 
experienced heart problems shortly before his death.  Thus 
entitlement to service connection for the cause of the 
serviceman's death has been reopened.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

Section 1318 authorizes payment of dependency and indemnity 
(DIC) to a surviving spouse in a case where a veteran's death 
is not service connected, provided the veteran was in receipt 
of or entitled to receive compensation at the rate of 100 
percent (total rating) due to service-connected disability 
for a period of ten or more years immediately preceding 
death.

Under § 3.22, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because, in part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of service connection, disability evaluation, or 
effective date.

In this case, the appellant's deceased spouse was not "in 
receipt of" a total disability rating at the time of his 
death.  Furthermore, the record does not show a pending 
compensation claim at the time of the death of the 
appellant's spouse.  As the appellant's spouse was "not in 
receipt of" or "entitled to receive" compensation at the rate 
of 100 percent (total rating) due to a service-connected 
disability for a period of ten or more years immediately 
preceding death, the appellant is not entitled to DIC 
benefits.  

The Board notes that the implementing regulation pertaining 
to claims for DIC under 38 U.S.C.A. § 1318 was revised during 
the course of this appeal.  The prior version of § 3.22 had 
stated that DIC benefits would be provided when a veteran 
"was in receipt of or for any reason . . . was not in receipt 
of but would have been entitled to receive compensation at 
the time of death."  38 C.F.R. § 3.22(a)(2) (1999) (emphases 
added).  The revised regulation replaced this broad 
permissive statement with seven enumerated exceptions, 
including providing for the reopening of claims only on 
grounds of CUE. 38 C.F.R. § 3.22 (2002).  The revised 38 
C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows:

"[E]ntitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:

(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) The veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date; (4) The veteran had not waived 
retired or retirement pay in order to receive compensation; 
(5) VA was withholding payments under the provisions of 10 
U.S.C. 1174(h)(2); (6) VA was withholding payments because 
the veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.22(b).

The regulatory change effectively ends the concept of 
"hypothetical" entitlement. In this regard, the appellant has 
never raised the issue of CUE in a prior rating action and 
the issue of CUE in a prior rating action is not before the 
Board at this time.

The Board notes here that the validity of 38 C.F.R. § 3.22 
was challenged in National Organization of Veterans' 
Advocates v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I).  In that case, the United States Court 
of Appeals for the Federal Circuit held that the regulation 
was interpretive, not substantive.  The regulatory changes 
reflected VA's conclusion that VA has never been authorized, 
or had the authority, under section 1318 to award DIC 
benefits where the veteran merely had hypothetical, as 
opposed to actual, entitlement to compensation.  See 65 Fed. 
Reg. 3388-3392 (Jan. 21, 2000).  Therefore, the Board finds 
that entitlement to section 1318 DIC benefits cannot be 
established by way of hypothetical entitlement, no matter 
when the claim was filed.  See also National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).


ORDER

New and material evidence has been received to reopen the 
appellant's claim of service connection for the cause of the 
serviceman's death.  The appeal is granted to this extent, 
subject to the provisions set forth in the following remand 
section of this decision. 

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted.  To this extent, the appeal is denied.  


REMAND

The serviceman died in July 1997, the immediate cause of 
death was atherosclerotic heart disease.  As discussed above, 
the record shows that the serviceman had a possible heart 
disorder while he was on Annual Training with the National 
Guard in July 1992.  Clarification is need from the National 
Guard as to whether the serviceman had active duty for 
training on inactive duty training in July 1992.  If it is 
verified that the serviceman was on active duty for training 
in July 1992, when it appears that a heart disorder may have 
been detected on examination, given the medical questions 
involved in this case, the Board believes that a review of 
the file and VA medical opinion are in order.  

The appellant is hereby again notified that she should submit 
any additional pertinent evidence she has in her possession.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Guard unit which the appellant's spouse 
was assigned to in July 1992 and request 
clarification as to the duty status of 
the appellant's spouse during that month, 
to specifically include clarification as 
to whether or not he was on active duty 
for training on July 2, 1992, when 
testing revealed possible signs of 
coronary artery disease.  The RO should 
take any necessary follow-up action to 
verify the duty status of the appellant's 
spouse in July 1992. 

2.  If and only if the serviceman was on 
active duty for training on July 2, 1992, 
the RO should take action to have the 
serviceman's claims file reviewed by an 
appropriate VA examiner to ascertain the 
nature and etiology of the serviceman's 
heart disorder.  The examiner should 
offer an opinion as to whether the 
serviceman's atherosclerotic heart 
disease, which caused his death, was 
related to any heart disorder detected on 
July 2, 1992.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


